Judgment reversed on the law, and new trial granted,
with costs to abide the event. The main charge of the learned trial justice was erroneous in that it permitted the jury to find that if the injury happened through the breaking of the brow, even without negligence on the part of the defendant, the plaintiff was entitled to recover, and the subsequent charge of the court upon request of counsel did not properly cure the error. In view of the closeness of the issue of fact, the jury were entitled to a clear charge on the principles governing the determination of the issues. Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.